Electronically Filed
                                                       Supreme Court
                                                       SCWC-28669
                                                       05-DEC-2011
                                                       02:08 PM



                         NO. SCWC-28669


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



 JASON LANAKILA CABRAL; the Estate of JOSEPH PU KAIKALA; LYNDA

 EVADNA KAIKALA, individually, as Special Administratrix of the

 Estate of Shawn Kaikala, and as Guardian Ad Litem for minors:

SHANTEL KAIUOLA CABRAL, and IOKEPA JOHN KAIKALA; JOHN E. KRAUSE,

individually and as Guardian Ad Litem for minors: KAHEKILI JOHN

    KRAUSE, KEANU KAIKALA KRAUSE, and KAWENA KAIKALA KRAUSE,

               Petitioners/Plaintiffs-Appellants,


                               and


             MARK KALE CABRAL, Plaintiff-Appellant,


                               vs.


                        STATE OF HAWAI'I,

     Respondent/Defendant/Cross-Claim Plaintiff/Cross-Claim

                       Defendant/Appellee,


                               and


                       JONI MARIE SCOTT,

     Defendant/Cross-Claim Defendant/Cross-Claim Plaintiff.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 28669; CIV. NO. 01-1-0449)



       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioners/Plaintiffs-Appellants’ application for writ


of certiorari, filed on October 24, 2011, is hereby accepted and 

will be scheduled for oral argument.    The parties will be


notified by the appellate clerk regarding scheduling. 


          DATED:   Honolulu, Hawai'i, December 5, 2011.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna


Joy A. San Buenaventura

and Peter Van Name Esser

for petitioners/plaintiffs­
appellants on the application





                                   2